Case:17-03532-ESL7 Doc#:52 Filed:09/21/20 Entered:09/21/20 17:19:56                    Desc: Main
                          Document Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF PUERTO RICO

  IN RE:

        WILFREDO ACEVEDO RUIZ                                           CASE No. 12-03986 ESL
        JOSE RAFAEL NEGRON CRUZ                                         CASE No. 17-03258 ESL
        ANGEL LUIS CLAUDIO DIAZ                                         CASE No. 17-03532 ESL
        RUBEN BADILLO PEREZ                                             CASE No. 17-06275 ESL
        DEL CAST ENGINEERING CORP                                       CASE No. 17-06993 ESL
        DOMINGO ALICEA COLON                                            CASE No. 17-07210 ESL
        JULIO A CANCEL SANCHEZ                                          CASE No. 18-01385 ESL
        JOSE A SEVILLANO SANTIAGO                                       CASE No. 18-01541 ESL
        MARIA MERCEDES MARTIN ALONSO                                    CASE No. 18-02046 ESL
        GILLERMO JESUS TIRADO MENENDEZ                                  CASE No. 19-01969 ESL
        WYR CORPORATION                                                 CASE No. 19-05703 ESL
        NEW ENERGY COUNSULTANT &                                        CASE No. 19-05891 ESL
        CONTRACTORS LLC

                          DEBTOR(S)                                          CHAPTER 7
                                                                           ASSET CASES

            TRUSTEE’S MOTION REQUESTING COURT AUTHORIZATION
                      TO PAY BLANKET BOND PREMIUMS

 TO THE HONORABLE COURT:

        COMES NOW, Wigberto Lugo Mender, CPA, duly appointed trustee of the above caption

 cases, and respectfully prays this Honorable Court as follows:

 1.     The undersigned trustee has received an invoice from International Sureties, LTD, in the

 amount of $5,681.79, corresponding to the blanket bond premium for the period from October 1,

 2020 to October 1, 2021. Copy of this invoice is enclosed herein.

 2.     This invoice shall be paid in order for the trustee to be included in the blanket bond. The

 allocation of the premiums detailed above per each case subject to payment of a pro-rata share of

 said premiums is attached herein. This disbursement should be considered as administrative

 expenses of the undersigned trustee’s administration.
Case:17-03532-ESL7 Doc#:52 Filed:09/21/20 Entered:09/21/20 17:19:56                      Desc: Main
                          Document Page 2 of 4
 TRUSTEE’S MOTION REQUESTING COURT AUTHORIZATION
 TO PAY BLANKET BOND PREMIUMS
 PAGE # 2


 3.      WHEREFORE, the undersigned Trustee prays this Honorable Court to allow payment of

 the afore mentioned blanket bond invoice as follows:

                                                               Ledger                           Blanket
  Case Number        Debtor Name                                        Percentage
                                                              Balance                            Bond
 12-03986 ESL       Wilfredo Acevedo Ruiz                    239,123.99     8.53%                 484.40
 17-03258 ESL       Jose Rafael Negron Cruz                      379.94     0.01%                   0.77
 17-03532 ESL       Angel Luis Claudio Diaz                      766.54     0.03%                   1.55
 17-06275 ESL       Ruben Badillo Perez                       42,555.71     1.52%                  86.21
 17-06993 ESL       DEL Cast Engineering Corp                  6,399.11     0.23%                  12.96
 17-07210 ESL       Domingo Alicea Colon                      14,000.00     0.50%                  28.36
 18-01385 ESL       Julio A Cancel Sanchez                    15,785.62     0.56%                  31.98
 18-01541 ESL       Jose A Sevillano Santiago                  8,887.59     0.32%                  18.00
 18-02046 ESL       Maria Mercedes Martin Alonso                 250.00     0.01%                   0.51
 19-01969 ESL       Guillermo Jesus Tirado Menendez            8,099.54     0.29%                  16.41
 19-05703 ESL       WYR Corporation                            1,224.30     0.04%                   2.48
 19-05891 ESL       New Energy Consultants & Contractors LLC   4,124.59     0.15%                   8.36

         NOTICE TO ALL PARTIES: within fourteen (14) days after service as evidenced by

 the certification, and an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were

 served by mail, any party against whom this paper has been served, or any other party to the action

 who objects to the relief sought herein, shall serve and file an objection or other appropriate

 response to this paper with the Clerk’s office of the U.S. Bankruptcy Court for the District of

 Puerto Rico. If no objection or other response is filed within the time allowed herein, the paper

 will be deemed unopposed and may be granted unless: (i) the requested relief is forbidden by law;

 (ii) the requested relief is against public policy; or (iii) in the opinion of the

 Court, the interest of justice requires otherwise.

         I HEREBY CERTIFY: That on this same date, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF System which will send notification of such filing to the

 parties appearing in said system.
Case:17-03532-ESL7 Doc#:52 Filed:09/21/20 Entered:09/21/20 17:19:56                      Desc: Main
                          Document Page 3 of 4
 TRUSTEE’S MOTION REQUESTING COURT AUTHORIZATION
 TO PAY BLANKET BOND PREMIUMS
 PAGE # 3


 RESPECTFULLY SUBMITTED.

        In Guaynabo, Puerto Rico this 21ST date of September of 2020.

                                                   /S/ Wigberto Lugo Mender .
                                                       WIGBERTO LUGO MENDER
                                                       CHAPTER 7 TRUSTEE
                                                       Centro Internacional de Mercadeo
                                                       100 Rd #165 Suite 501
                                                       Guaynabo, PR 00968
                                                       Tel. (787) 707-0404
                                                       Fax (787) 707-0412
                                                       trustee@lugomender.com



                                            ORDER

         The above trustee’s request for authorization to pay blanket bond premiums as detailed
 herein is hereby approved and the trustee is directed to issue checks accordingly.


 ORDERED, this                day of                  , 2018 at San Juan, Puerto Rico.




                                                             _____________________________
                                                                U.S. BANKRUPTCY JUDGE
   Case:17-03532-ESL7 Doc#:52 Filed:09/21/20 Entered:09/21/20 17:19:56                          Desc: Main
                             Document Page 4 of 4


                            INTERNATIONAI SURETIES, LTD.
                                            SUITE 420
                                        701
                                      POYDRAS ST.
                               NEW ORLEAI{S, LA 70139
                         504-581-5404 Fax 504-581-1875
                               September 18, 2O2O



WIGBERTO LUGO-MENDER
CENTRO INTERNACIONAI DEMERCADEO                                        PHONE - 787-707-0404
CARR. 155 TORREr SUrrE 501                                             FN(   - 787-707-04L2
QUAYNABO, PR 00968                                                     eMAIL - wigbert.o@lugomender.com

                                               INVOlCE


Blanket. Bond amounE is             $    10,019,706

CHAPTER   7      BI,ANKET BOND PUERTO RICO        -   REGION 21

LIBERTY MUTUAI, INSI'RANCE          COMPAIVY


Bond # 0L5052L25

TERM:   LO   /   OL/20 Eo    tO /   Ot/2t




                              PREVIOUS BAI,ANCE DUE                          $      0.00
                                              PREMIUM DUE                    $ 5,68L.79
                                                TOTAI    DUE                 $ 5, 68]-.79


PAYMENT   IS      DUE UPON RECEIPT

MAIL CHECK PAYABLE TO INTERNATIONAL SURETIES, LTD. TO THE                       ADDRESS ABOVE

PLEASE WRITE YOI'R BOND NUMBER                IN THE CHECK     MEMO



YOU I,IAY AISO REMIT PAYMENT            VIA WIRE      TRANSFER TO:

   WHITNEY BANK                                                  ACCOTNT # 1000-900-L944
   228 ST.        CHARLES AVENUE                                 ABA # 06500017r-
   NEW ORLEANS,        LA 70130                                  TN( ID: XX-XXXXXXX
